The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest  a projection display apparatus for projecting and displaying image light onto a projection plane, having the combination as claimed, including  an image light generator, a projection optical system, a focus controller and a temperature sensor, wherein the focus controller operates to calculate a plurality of focus deviation amounts which correspond respectively to a plurality of component groups based on first information obtained from the image light generator and second information obtained from the temperature sensor, the plurality of component groups being classified depending on kinds of components constructing the projection optical system; calculate a focus correction amount according to the plurality of focus deviation amounts having been calculated; and control the focusing based on the focus correction amount having been calculated, as recited in claim 1.   The prior art also fails to show or fairly suggest a method of controlling focusing of a projection display apparatus, having the combination as claimed, including  the steps of obtaining first information from an image light generator, obtaining second information from a temperature sensor, calculating a plurality of focus deviation amounts which correspond respectively to a plurality of component groups based on the first information and the second information, the plurality of component groups being classified depending on kinds of components constructing a projection optical system of the projection display apparatus, and calculating a focus correction amount according to the plurality of focus deviation amounts having been calculated and controlling the focusing based on the focus correction amount having been calculated, as recited in claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.







/SHERRIE HSIA/Primary Examiner 
Art Unit 2422                                                                                                                                                                                                        

	

SH
December 31, 2021